PER CURIAM.
Movant seeks to appeal from an order of the Urited States District Court for the Western District of Washington, Southern Division, denying his application for a writ of habeas corpus.
Movant is a federal prisoner and a certificate of probable cause to appeal is unnecessary. 28 U.S.C. § 2253. Movant previously filed a motion pursuant to 28 U.S.C. § 2255 to vacate sentence and this motion was denied. He cannot now challenge his commitment by habeas corpus. 28 U.S.C. § 2255.
Permission to appeal forma pauperis is denied,